Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Premier Family Clinic & Urgent Care LLC”
a/k/a Premier Urgent Care Center
(NPI: 1154671824; PTAN: 285465),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-190
Decision No. CR3138

Date: March 4, 2014

DECISION

The request for hearing dated October 23, 2013, filed October 24, 2013, by Petitioner,
Premier Family Clinic & Urgent Care LLC, is dismissed pursuant to 42 C.F.R.
§ 498.70(b), because Petitioner has no right to a hearing.

* Petitioner stated in its hearing request that its “legal business name” is “Premier Urgent
Care Center.” However, Petitioner’s application for enrollment in Medicare state that its
legal business name is “Premier Family Clinic & Urgent Care.” Centers for Medicare &
Medicaid Services (CMS) Exhibit (Ex.) 3, at 10, 43, 45-46. The Medicare contractor
processing Petitioner’s enrollment application requested clarification of Petitioner’s legal
name by letter dated June 4, 2013. CMS Ex. 3, at 58-59. The Medicare contractor letter
notifying Petitioner of its enrollment lists Petitioner’s name as Premier Family Clinic

& Urgent Care LLC with the National Provider Identifier (NPI) 1154671824 and
Provider Transaction Access Number (PTAN) 285465, which matches the PTAN listed
in Petitioner’s hearing request. CMS Ex. 3, at 61-66. Accordingly, I conclude that
Petitioner’s legal name is Premier Family Clinic & Urgent Care LLC but I have added
“a/k/a Premier Urgent Care Center” to the caption of this case as that is how it was
originally docketed.
I. Case Background

Novitas Solutions, the Medicare administrative contractor for CMS, notified Petitioner by
letter dated June 20, 2013, that its Medicare enrollment application had been approved
with an effective date of March 23, 2013. CMS Ex. 3, at 61-65. On the same day,
Novitas notified Nurse Practitioner (NP) Shelia Sancillo Tice that her Medicare billing
privileges were reassigned to Petitioner effective March 23, 2013. CMS Ex. 1, at 31-34.
On July 9, 2013, NP Tice requested reconsideration of the initial determination that the
effective date of her reassignment of benefits to Petitioner was March 23, 2013. CMS
Ex. 1, at 36. Novitas acknowledged that NP Tice’s reconsideration request was received
on July 12, 2013. CMS Ex. 1, at 44. On October 8, 2013, Novitas issued a
reconsideration determination that denied NP Tice an earlier effective date for the
reassignment of her billing privileges to Petitioner. CMS Ex. 1, at 1-3.

On October 24, 2013, Petitioner filed a request for hearing (RFH) arguing that it should
have been approved for participation in Medicare effective January 2, 2013, rather than
March 23, 2013. Petitioner asserts that Novitas did not approve its appeal and the March
23, 2013 date stood. RFH at 1. Petitioner filed with its request for hearing a copy of the
October 8, 2013 reconsideration determination addressed to NP Tice. However,
Petitioner’s hearing request does not mention NP Tice or state that the request for hearing
relates to the effective date of the reassignment of her billing privileges to Petitioner. The
case was assigned to me on November 12, 2013. I issued an Acknowledgment and
Prehearing Order the same day, which established the prehearing filing requirements and
deadlines.

On December 1, 2013, prior to any filing deadlines, Petitioner filed a letter requesting
that the case be decided on summary judgment. Petitioner stated in the letter that “the
only information that we have to support our claim was sent in with our previous letter of
request.” On December 12, 2013, CMS filed its Motion for Summary Judgment (CMS
Motion), supporting brief (CMS Br.), and three proposed exhibits (CMS Exs. 1-3). CMS
argued that the material facts regarding the effective date of NP Tice’s reassignment of
benefits were not in dispute and that the effective date given was correct as a matter of
law. CMS Br. at 9-13. CMS did not raise the issue of whether Petitioner had a right to a
hearing before an administrative law judge (ALJ) or whether Petitioner in fact had
effectively requested a hearing on behalf of NP Tice. Petitioner did not respond to the
CMS Motion or object to CMS’s proposed exhibits. CMS Exs. 1-3 are therefore
admitted into the record.

II. Discussion
A. Applicable Law

The Social Security Act (Act) requires the Secretary of Health and Human Services (the
Secretary) to issue regulations that establish a process for the enrollment of providers and
suppliers, including the right to a hearing and judicial review in the event of denial or
non-renewal. Act § 1866(j) (42 U.S.C. § 1395cc(j)). The Secretary has promulgated
various enrollment requirements at 42 C.F.R. pt. 424, subpt. P, and hearing and review
procedures at 42 C.F.R. pt. 498.

CMS or one of its contractors make an “initial determination” with respect to a provider’s
or supplier’s enrollment and billing privileges in the Medicare program. Initial
determinations are listed at 42 C.F.R. § 498.3(b) and include the effective date of a
Medicare provider agreement or supplier approval. 42 C.F.R. § 498.3(b)(15). Pursuant
to 42 C.F.R. § 498.5(/)(1), a provider or supplier dissatisfied with an initial determination
may request reconsideration. A request for reconsideration must be filed with CMS,
either directly by the provider or supplier through the provider’s or supplier’s designated
representative, within 60 days of receipt of the notice of the initial determination. 42
C.F.R. § 498.22(b). The date of receipt is presumed to be five days after the date on the
notice from CMS, unless there is a showing that it was received earlier or later. Id.

§ 498.22(b)(3). If a provider or supplier does not request reconsideration of an initial
determination, then that initial determination is “binding.” 42 C.F.R. § 498.20(b). The
Novitas notice of initial determination dated June 20, 2013, adequately advised Petitioner
of its right to request reconsideration. CMS Ex. 3, at 64. Ifa provider or supplier
requests reconsideration and is subsequently dissatisfied with the reconsidered
determination, it is then entitled to a hearing before an ALJ. 42 C.F.R. § 498.5(/)(2);
Hiva Vakil, M.D., DAB No. 2460, at 1-2 (2012).

B. Issue

The threshold issue is whether Petitioner has a right to a hearing before an ALJ.
C. Findings of Fact and Conclusions of Law

1. Novitas has not issued a reconsidered determination addressing the
effective date of Petitioner’s Medicare enrollment.

2. Petitioner does not have the right to a hearing before an ALJ.

3. Pursuant to 42 C.F.R. § 498.70(b), dismissal of a hearing request is
authorized when the requesting party has no right to a hearing.
On June 20, 2013, Novitas issued an initial determination that granted Petitioner’s
enrollment in the Medicare program effective March 23, 2013. CMS Ex. 3, at 61-65.
The initial determination also notified Petitioner that NP Tice’s billing privileges were
reassigned to Petitioner, effective March 23, 2013. NP Tice also received a separate
initial determination notifying her of the reassignment of her Medicare benefits to
Petitioner. CMS Ex. 1, at 31-34. In response to a reconsideration request received by
Novitas on July 12, 2013, the contractor issued a reconsidered determination, addressed
only to NP Tice, which denied her an earlier effective date for the reassignment of her
billing privileges to Petitioner. CMS Ex. 1, at 1. The reconsidered determination sent to
NP Tice did not address, either directly or indirectly, the effective date of Petitioner’s
Medicare enrollment and billing privileges or indicate that the effective date of
Petitioner’s enrollment was considered by the reconsideration hearing officer. CMS Ex.
1, at 1-3.

The evidence shows that Novitas made an initial determination on June 20, 2013,
establishing the effective date of Petitioner’s Medicare enrollment. The record does not
show that Petitioner requested reconsideration of the effective date of its enrollment or
billing privileges. Even if Petitioner had offered some evidence that it requested
reconsideration, the right to a hearing is triggered by the issuance of a reconsideration
decision not the request. 42 C.F.R. § 498.5(/)(2); Vakil, DAB No. 2460, at 5 (“[T]he
regulations plainly require that CMS or one of its contractors must issue a ‘reconsidered
determination’ before the affected party is entitled to request a hearing before an ALJ.”).

The reconsidered determination that Petitioner included with its request for a hearing was
addressed to NP Tice, included only her PTAN (285500YRWB) and NPI (1255617971),
and specifically stated that “Shelia Sancillo Tice, NP” had “not provided evidence to
show full compliance with the standards for which you were denied.” CMS Ex. 1, at 1-2.
Petitioner’s clinic was only referred to in the reconsidered determination as the supplier
to which NP Tice reassigned her benefit payments. CMS Ex. 1, at 1-2. Petitioner’s NPI
and PTAN were not listed in the denial of reconsideration sent to NP Tice and
Petitioner’s effective date of enrollment was not discussed.

The undisputed evidence is clear. Novitas issued two initial determinations on June 10,
2013: one for Petitioner’s Medicare enrollment and billing privileges (CMS Ex. 3, at 61);
a second for NP Tice’s reassignment of benefits to Petitioner (CMS Ex. 1, at 31). Each
initial determination included its own instructions on when and how to request
reconsideration if the affected party did not agree with the initial determination.
Compare CMS Ex. 1, at 33 (“[i]f you are a. . . nurse practitioner . . . and disagree with
the effective date determination in this letter, you may request reconsideration before a
contractor hearing officer.”) with CMS Ex. 3, at 64 (“[i]f you disagree with the effective
date determination in this letter, you may request reconsideration before a contractor
hearing officer.”). There is only one letter from Novitas in evidence showing that a
reconsideration determination was made and that is related to NP Tice’s enrollment
effective date. CMS Ex. 1, at 1-3. The most reasonable inferences to be drawn from this
evidence are that Petitioner did not request reconsideration regarding the effective date of
its enrollment and billing privileges and Novitas never issued a reconsidered
determination regarding Petitioner.

For an affected party to have a right to a hearing before an ALJ, CMS or its contractor
must first issue a reconsidered determination pursuant to 42 C.F.R. § 498.25. 42 C.F.R.
§ 498.5()(1)-(2); Denise A. Hardy, D.P.M., DAB No. 2464, at 5 (2012) (“By filing a
request for a hearing without having first obtained a reconsidered determination,
Petitioner did not comply with the procedures set forth in the applicable regulations . . .
and is therefore not entitled to a hearing before an ALJ.”). Petitioner did not request and
Novitas did not issue a reconsidered determination addressing the effective date of
Petitioner Medicare enrollment and billing privileges. Accordingly, Petitioner has no
right to a hearing before an ALJ and dismissal is appropriate pursuant to 42 C.F.R.

§ 498.70(b). Accordingly, Petitioner’s request for hearing is dismissed.

II. Conclusion

For the foregoing reasons, I conclude that Petitioner does not have a right to a hearing
and Petitioner’s hearing request is dismissed pursuant to 42 C.F.R. § 498.70(b).

/s/
Keith W. Sickendick
Administrative Law Judge

